Citation Nr: 1046485	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served for an unverified period of service in the 
United States Army Reserves, from which he retired in May 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued a 20 percent evaluation for 
degenerative joint disease of the cervical spine; denied service 
connection for a lower back condition and a right thumb 
condition; and declined to reopen a claim of service connection 
for a left shoulder injury.  In October 2008 and May 2009, the 
Veteran submitted notices of disagreement and subsequently 
perfected his appeals in April 2009 and July 2009.  His case is 
currently under the jurisdiction of the VA RO in Pittsburgh, 
Pennsylvania.

In March 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to 
service connection for a left shoulder disability, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been received 
sufficient to reopen the claim for service connection for a left 
shoulder disability.

As the Veteran is challenging the disability rating assigned for 
his neck disability, and the record raises assertions that he is 
unemployable because of this service-connected disability, the 
determination as to whether he is entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) is part and parcel of the 
determination of the increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the Appeals Management Center (AMC) for further development, as 
discussed more fully below.

The issues of an increased rating for degenerative joint disease 
of the cervical spine, service connection for a left shoulder 
disability and a low back disability, and TDIU is addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for a left shoulder injury in August 1998 on the basis 
that the evidence did not show that the Veteran had a permanent 
residual or chronic left shoulder disability; the Veteran was 
properly informed of the adverse decision and his appellate 
rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's August 1998 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision denying the Veteran's claim of 
entitlement to service connection for a left shoulder disability 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a left shoulder 
disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a left 
shoulder disability, this application is being granted - as will 
be discussed in further detail in the following decision.  As 
such, the Board finds that any error related to the VCAA with 
regard to this application to reopen is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection for 
a left shoulder disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has been 
submitted with regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

In this case, the Veteran previously sought service connection 
for a left shoulder disability.  He was originally denied 
entitlement to service connection for a left shoulder injury in 
an August 1998 RO decision.  He was notified of the denial and 
his appellate rights by a letter also dated in August 1998.  The 
Veteran did not appeal this rating decision.

The basis for the RO's August 1998 denial of the Veteran's claim 
of entitlement to service connection for a left shoulder injury 
was that the January 1998 VA examination did not show that the 
Veteran suffered from any current disability.  At the time of the 
August 1998 denial, statements from the Veteran, service 
treatment records, and a January 1998 VA examination report were 
considered.  The August 1998 RO decision is the last final denial 
of this claim.

The new evidence submitted since the August 1998 denial of the 
Veteran's claim of entitlement to service connection for a left 
shoulder injury consists of additional statements, March 2010 
hearing testimony from the Veteran, and VA and private treatment 
records.

Significantly, an April 2010 letter from the Veteran's treating 
chiropractor, Dr. N. B., indicates that the Veteran suffers from 
chronic shoulder pain as a result of a 1995 in-service fall.  
Additionally, at his March 2010 hearing, the Veteran testified 
that he currently experiences shoulder pain, but that doctors 
have been unable to diagnose him without an x-ray or MRI of the 
shoulder.  He also indicated that his family physician, Dr. S., 
would be scheduling an x-ray of his shoulder in the near future.  
This lay testimony and letter from the Veteran's chiropractor 
indicate that the Veteran does currently suffer from left 
shoulder symptoms, including pain and limited motion.  This new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the Board concludes that the 
April 2010 chiropractor letter and March 2010 hearing testimony 
satisfy the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
left shoulder disability, to this extent only, the appeal is 
granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to an increased rating for degenerative joint disease 
of the cervical spine, service connection for low back and left 
shoulder disorders, and TDIU.

With regard to the Veteran's claims of entitlement to service 
connection for a left shoulder disability and a low back 
disability, the Veteran alleges that he has current left shoulder 
and low back disabilities as a result of a January 1994 in-
service fall.  He reports having experienced left shoulder and 
low back pain since that time.  Therefore, he believes service 
connection is warranted.

A review of the Veteran's service treatment records indicates 
that he fell on ice in service in January 1994.  The incident was 
determined to be in the line of duty.  At the time, the Veteran 
was treated for a contusion and laceration of the left elbow, 
requiring stitches.  Although the Veteran was not treated for a 
specific left shoulder or low back injury at that time, the Board 
finds this is sufficient to establish an in-service event for the 
purposes of the duty to assist.

Additionally, the Veteran's post-service private treatment 
records show that he has complained of and been treated for low 
back and left shoulder pain.  Although the Veteran's treatment 
records do not show a clear diagnosis of a low back or left 
shoulder disability, his report of symptoms of such a disability 
is sufficient to warrant an examination to determine the nature 
and etiology of any low back and/or left shoulder disabilities.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing an in-service fall, post-service 
medical evidence of possible low back and left shoulder 
disabilities, and the Veteran's report that his low back and 
shoulder disabilities are related to his in-service fall, the 
Board finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claims of entitlement 
to service connection for low back and left shoulder 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); see also McLendon, supra.

The medical evidence also indicates, with respect to the 
Veteran's low back disability, that he was treated for moderate 
right sacroiliac strain, with complete recovery, in March 1984.  
As such, it is unclear whether the Veteran had a pre-existing low 
back disability prior to his January 1994 in-service fall.  
Additionally, the service records currently associated with the 
claims file are unclear as to whether the Veteran was on active 
duty at the time of the March 1984 incident.  Thus, the AMC 
should determine the Veteran's periods of active duty and/or 
active duty for training before scheduling a VA examination.

With regard to the Veteran's service-connected degenerative joint 
disease of the cervical spine, he has claimed that his disability 
has increased in severity.  At his March 2010 hearing, he 
testified that his neck disability has gotten much worse since 
his May 2008 VA examination, including more limited range of 
motion.  For increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a 
new VA examination is warranted in order to determine the 
Veteran's current level of disability in his cervical spine.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claims of entitlement to an increased rating 
for degenerative joint disease of the cervical spine and service 
connection for a left shoulder disability and a low back 
disability must be remanded for new VA examinations.

The Board also notes that the Veteran testified at his March 2010 
hearing that he receives Social Security Administration (SSA) 
benefits.  It is unclear whether these are based on his service-
connected disabilities.  The claims file is negative for any 
records from SSA.  Under the duty to assist, VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2010).  When VA has actual notice of the existence 
of records held by SSA that appear relevant to the claim before 
VA, VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Thus, the AMC should attempt to identify whether the Veteran's 
SSA benefits are based on his service-connected disabilities and, 
if so, obtain all relevant SSA records.

With regard to the Veteran's claim of entitlement to TDIU, in 
Rice v. Shinseki, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
See Rice, supra.  A May 2008 VA examination noted that the 
Veteran claimed he was medically retired, at least in part due to 
his service-connected cervical spine disability.  The Veteran 
reiterated his unemployability due to his service-connected 
disability at his March 2010 Board hearing.  Therefore, the issue 
of TDIU is raised by the record and it is properly before the 
Board.  A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran is currently unemployed.  He 
claims that he is unemployable due to his service-connected neck 
disability.  While the Veteran has been afforded previous VA 
examinations, an opinion as to the effect of his service-
connected disabilities on his employability has not been 
rendered.  The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.  As the outcome of the 
above-remanded claims for increased ratings and service 
connection will have an impact on the Veteran's claim for TDIU, 
these issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. 
App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As 
such, the AMC must first complete the remand directives for the 
Veteran's claims of entitlement to service connection for a left 
shoulder disability and a low back disability and an increased 
rating for degenerative joint disease of the cervical spine, then 
adjudicate his claim for TDIU.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Pittsburgh VA Medical Center, covering the 
period from July 22, 2008, to the present, 
and from the Butler VA Medical Center, 
covering the period from October 10, 2008 to 
the present, should be obtained and added to 
the claims folder.

2.  Contact the Veteran to determine whether 
his SSA benefits are related to any service-
connected disabilities.  If the Veteran does 
not respond or if he indicates that he 
receives SSA benefits for a service-connected 
disability, obtain and associate with the 
claims file all SSA records regarding the 
Veteran's disability claim and any medical 
records relied upon to make its decision.  
If, after making reasonable efforts, the AMC 
cannot obtain these records, it must 
specifically document what attempts were made 
to obtain the records, and indicate in 
writing that further attempts to locate or 
obtain any such government records would be 
futile.  The AMC must then: (a) notify the 
Veteran of the records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claims.  The Veteran must then be given 
an opportunity to respond.

3.  Attempt to verify any periods of active 
duty and/or active duty for training.  
Efforts should include, at minimum, obtaining 
all personnel records, to include pay, 
retirement, or other records showing the 
Veteran's periods of active duty and/or 
active duty for training.  If, after making 
reasonable efforts, the AMC cannot obtain 
these records or verify the Veteran's periods 
of active duty or active duty for training, 
it must specifically document what attempts 
were made to obtain the records or verify the 
Veteran's service, and indicate in writing 
that further attempts to locate or obtain any 
such government records would be futile.  The 
AMC must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The Veteran must then be given an 
opportunity to respond.

4.  After completion of the above, schedule 
the Veteran for a VA examination(s) with an 
appropriate examiner(s) to determine the 
nature and etiology of his claimed low back 
and left shoulder disabilities.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

With respect to the Veteran's claimed low 
back disability, the examiner must state 
whether the Veteran had a low back disability 
that pre-existed his period(s) of active duty 
and/or active duty for training, as verified 
by the AMC.  The examiner should specifically 
consider the August 1984 physician letter 
indicating that the Veteran's right 
sacroiliac strain was completely recovered.

If the examiner determines that the Veteran 
had a pre-existing disability, s/he must 
state whether it is at least as likely as not 
that such a disability was aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including the 
January 1994 fall.

If the examiner determines that the Veteran 
did not have a pre-existing low back 
disability, s/he must state whether the 
Veteran has a current low back disability 
and, if so, whether it is at least as likely 
as not that such a disability was caused by a 
disease or injury in service, including the 
January 1994 fall.

With respect to the Veteran's claimed left 
shoulder disability, the examiner must state 
whether the Veteran has a current left 
shoulder disability and, if so, whether it is 
at least as likely as not that such a 
disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including the 
January 1994 fall.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

5.  Schedule the Veteran for a VA examination 
with an appropriate examiner in order to 
determine the current severity of his 
service-connected degenerative joint disease 
of the cervical spine and left elbow 
degenerative arthritis.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such a 
review was conducted.  All indicated studies 
should be completed.  The examiner must 
comment on and fully describe any functional 
effects of the Veteran's cervical spine 
degenerative joint disease and left elbow 
degenerative arthritis, to include whether 
the disorders result in the Veteran being 
unable to secure or follow a substantially 
gainful occupation.

6.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to an increased rating for 
degenerative joint disease of the cervical 
spine and service connection for a left 
shoulder disability and a low back disability 
should be readjudicated.  Thereafter, his 
claim of entitlement to TDIU should be 
adjudicated.  If any of the claims remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the issues 
on appeal should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


